Citation Nr: 1808370	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-29 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his disability is worse since his last examination in April 2016.  Therefore, a remand for an updated examination is needed.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records.  Request that the Veteran assist with locating these files, if possible.  Associate these with the claims file.

2. Schedule the Veteran for an examination to determine the current severity of his diabetes mellitus type II.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary should be completed.  The examiner must describe all findings in detail.  

Of special note, the examiner is asked to specifically address whether the Veteran is required to regulate his activities, in addition to the need for insulin and a restricted diet.  If so, what is the nature of the regulation of activities.  The examiner must consider the Veteran's lay statements as well as the February 2013 private treatment note from Dr. N. that states the Veteran's diabetes requires insulin, restricted diet and regulation of activities.

The examiner must also identify and discuss the severity of each of the manifestations of the Veteran's diabetes mellitus type II, to specifically include the peripheral neuropathy of the right upper extremity and right and left lower extremities, and whether he has peripheral neuropathy of the left upper extremity.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as application to this claim.

3. Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




